Order of the Supreme Court, Westchester County, dated October 23, 1967, affirmed, with $10 costs and disbursements. Appellants, attorneys substituted for plaintiff in the prosecution of a negligence action on behalf of defendant Kirschner, received in settlement a sum upon part of which plaintiff claimed an equitable lien. In our opinion, appellants were properly made parties defendant in the instant plenary action by plaintiff to recover for his legal services and disbursements, notwithstanding that appellants had, pursuant to an order made in the negligence action, deposited a part of the settlement moneys in escrow in a hank account (CPLR 1002; see Miller-Schlott, Inc. v. Title Guar. & Trust Co., 237 App. Div. 859; Land Mark Corp. v. Manufacturers Trust Co., 238 App. Div. 844 ; 2 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 1006.13). Beldock, P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.